Title: To James Madison from Valentin de Foronda, 25 April 1808
From: Foronda, Valentin de
To: Madison, James



Muy seňor mìo:
Philada. Abril 25 de 1808.

En consequencia de la carta de V S del 22 que recibo en este mismo instante, tengo la satisfaccion de remitirle los Pasaportes qe. desea sin perder un momento, considerando qe. le convendrá la prontitud, y para darle una nueva prueva de lo qe. me intereso en complacer à este Gobierno.  Dios que. a V S ms as  B. L. M de V S su mas atento servidor

Valentin de Foronda

